 

Exhibit 10.7

EXECUTION COPY

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of May 7, 2010 (“Amendment No. 2”) to the Credit
Agreement dated as of February 9, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Spansion LLC, a
Delaware limited liability company (the “Borrower”), Spansion Inc., a Delaware
corporation (“Holdings”), Spansion Technology LLC, a Delaware limited liability
company (“Spansion Technology” and together with Holdings, the “Guarantors”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), Barclays Bank PLC, as Administrative Agent
(“Administrative Agent”), Collateral Agent and Documentation Agent, Barclays
Capital, as Joint Lead Arranger and Joint Book Runner, and Morgan Stanley Senior
Funding, Inc., as Joint Lead Arranger, Joint Book Runner and Syndication Agent.

The Borrower, the Guarantors, the Lenders party hereto and the Administrative
Agent wish to amend, in certain respects, the Credit Agreement, and the
Borrower, the Escrow Agent, the Lenders party hereto and the Administrative
Agent wish to amend, in certain respects, the Escrow Agreement and accordingly,
the parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 2 and not
otherwise defined are used herein as defined in the Credit Agreement (as amended
hereby).

Section 2. Amendments to the Credit Agreement. Effective as provided in
Section 7 hereof, the Credit Agreement shall be amended as follows:

2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder,” “hereby,” “herein,” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

2.02. Section 1.01 of the Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Section 1.01:

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of May 7,
2010.

(b) The definition of “Consolidated EBITDA” is amended by replacing “June 27,
2010” in clause (iv) with “September 26, 2010”.

(c) The definition of “Termination Date” is hereby amended in its entirety and
replaced with the following:

“Termination Date” means, unless the Account Release Date has previously
occurred, the date that is the earliest of (a) 100 days from the Closing Date
(subject to any extensions consented to in accordance with



--------------------------------------------------------------------------------

Section 11.01(a)(II)), (b) the date which the Borrower notifies the Lenders in
writing that the Account Release Conditions shall not be met, (c) the date on
which the Loans become due pursuant to Section 8.02, (d) 18 days from the
Closing Date, unless the proceeds from the Rights Offering (or otherwise from
the Backstop Parties pursuant to the Rights Agreement) equal to at least
approximately $105,000,000 have been deposited in an escrow and/or segregated
account on or prior to such date, (e) the date that the Bankruptcy Court denies
entry of the Final Approval Order and (f) the date the Bankruptcy Court’s Final
Approval Order approving the Transaction and the fees to be paid in connection
therewith is overturned, vacated or stayed; provided, that a Termination Date
shall not be deemed to have occurred pursuant to this clause (f) unless the
Arrangers shall have given the Borrower one day prior written notice of the
occurrence of a Termination Date hereunder, which notice shall not be provided
if (x) such Final Approval Order was overturned, vacated or stayed over the
objections of the Debtors and the Debtors are continuing to contest such matters
before the Bankruptcy Court and (y) the rights and interests of the Lenders and
the Arrangers are not adversely affected by such Final Approval Order being
overturned, vacated or stayed as reasonably determined by the Arrangers;
provided, further, that for the avoidance of doubt nothing in this proviso shall
extend the time limit set forth in clause (a) or (d) above.”

2.03. Section 2.01 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“2.01. The Loans and the Accrued Interest Amount. (i) Subject to the terms and
conditions set forth herein, each Lender severally agrees to make a single Loan
in an amount not to exceed such Lender’s Commitment and to make the gross
proceeds of such Loan available to the Administrative Agent on the Closing Date
to be deposited by the Administrative Agent into the Escrow Account and
(ii) immediately prior to the deposit referred to in clause (i), the Borrower
agrees to deposit the Escrow Deposit Amount in the Escrow Account. Immediately
after such deposits are made, (i) the Borrower will pay (with funds other than
those deposited in the Escrow Account) the fees payable to the Arrangers and the
administrative agency fee payable to the Administrative Agent each payable on
the Closing Date as set forth in the Fee Letter and (ii) the Escrow Agent shall
release funds from the Escrow Account in accordance with the terms of the Escrow
Agreement in such amount as is necessary to pay the portion of the Closing Fee
due on the Closing Date to the Lenders on a pro rata basis. In the event that
(A) the Base Rate increases at any time from the Closing Date to the Account
Release Date such that the Accrued Interest Amount deposited into the Escrow
Account would not be sufficient (as determined by the Administrative Agent) to
pay the amount of interest that could accrue on the Loans through and including
the 100th day after the Closing Date (as calculated using such higher Base Rate)
or (B) the time period set forth in clause (a) of the definition of “Termination
Date” is extended in accordance with Section 11.01(a)(II), the Borrower shall
make any necessary additional deposits into the Escrow Account (as determined by
the Administrative Agent) to increase the Accrued Interest Amount to

 

2



--------------------------------------------------------------------------------

such amount as is sufficient to pay the amount of interest that could accrue on
the Loans for the relevant maximum time periods set forth in clauses (A) or
(B) above at such higher Base Rate and/or for such extended time period. Upon
the earlier of the Account Release Date and the Termination Date, the Escrow
Agent will release the remaining funds held in the Escrow Account for
application in accordance with Section 6.11 hereof. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein; provided, however,
that prior to and until the Account Release Date all Loans shall be Base Rate
Loans.”

2.04. If the Account Release Date has not occurred by the date that is 90 days
from the Closing Date and each of the conditions set forth in Section 7(c) and
(d) below are satisfied, Sections 4.01(c)(iii)(B), 4.01(c)(iii)(C) and
4.01(c)(x) of the Credit Agreement are hereby amended by replacing each
reference to “120 days” with “130 days”.

2.05. If the Account Release Date has not occurred by the date that is 90 days
from the Closing Date and each of the conditions set forth in Section 7(c) and
(d) below are satisfied Sections 4.01(j) and 4.02(i)(ii) of the Credit Agreement
are hereby amended by replacing each reference to “60 days” with “50 days”.

2.06. Section 7.20 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“7.20 Deposit and Securities Accounts. After the Account Release Date, no Loan
Party shall establish or maintain any Deposit Account or Securities Account
which individually or together holds deposits in excess of the thresholds set
forth in Section 4.01(f) of the Security Agreement that is not subject to an
account control agreement, except with respect to the accounts set forth on
Schedule 7.20 hereto.”

2.07. Section 8.01 of the Credit Agreement shall be amended by (i) replacing the
period at the end of clause (m) with “; or” and (ii) adding a new clause (n) to
read in its entirety as follows:

“(n) Modifications to the Plan. Any material provision of the Plan is waived,
amended, supplemented or otherwise modified in any respect adverse to the
Borrower, the Agents or the Lenders, other than amendments or modifications with
respect to the allocation of shares of common stock (that is not Disqualified
Stock) of Reorganized Spansion Inc. (as defined in the Plan) to be issued among
classes of Creditors (as defined in the Plan) upon Emergence, provided that for
the avoidance of doubt any waiver, amendment, supplement or modification that
affects the ranking, security or payment terms of the Loans shall be deemed a
material waiver, amendment, supplement and/or modification to the Plan.”

2.08. Section 11.01(a) of the Credit Agreement is hereby amended in its entirety
to read as follows:

“(a) (I) In the case of the Closing, waive any condition set forth in
Section 4.01(d), (e), (g) or (i) or, in the case of the Account Release Date,
Section 4.02(d), (e) or (g)(i), without the written consent of each Lender and
(II) (x) extend the time period in clause (a) or the

 

3



--------------------------------------------------------------------------------

18-day period of clause (d) of the definition of “Termination Date”, (y) waive
the condition set forth in Section 4.02(k) or (z) change or waive
Section 8.01(n), without the written consent of the Super Majority Lenders;”

2.09. Schedules 5.08(b) and (e), 6.17, 7.01(m) and 7.09 to the Credit Agreement
are hereby amended in their entirety to read as set forth in Schedules 5.08(b)
and (e), 6.17, 7.01(m) and 7.09, respectively, to this Amendment No. 2 and
Schedule 7.20 to this Amendment No. 2 is hereby added as Schedule 7.20 to the
Credit Agreement.

Section 3. Amendments to the Escrow Agreement. Effective as provided in
Section 7 hereof, the Escrow Agreement shall be amended as follows:

3.01. Section 1.4(b) of the Escrow Agreement is hereby amended in its entirety
to read as follows:

“(b) If, at any time, or from time to time, (A) the Base Rate increases prior to
the Account Release Date such that the Accrued Interest Amount deposited into
the Escrow Account would not be sufficient (as determined by the Administrative
Agent) to pay the amount of interest that could accrue on the Loans through and
including the 100th day after the Closing Date (as calculated using such higher
Base Rate) or (B) the time period set forth in clause (a) of the definition of
“Termination Date” is extended in accordance with Section 11.01(a)(II) of the
Credit Agreement, then the Administrative Agent shall send a written notice to
Spansion indicating the amount (as determined by the Administrative Agent) as is
sufficient to pay the amount of interest that could accrue on the Loans for the
relevant maximum time periods set forth in clauses (A) or (B) above at such
higher Base Rate and/or for such extended time period, and Spansion agrees that
it will promptly deposit (which shall be no later than one Business Day after
receipt of such notice) such additional amounts in cash into the Escrow
Account.”

Section 4. Waiver of Certain Account Release Conditions. Effective as provided
in Section 7 hereof and solely in the event that all conditions set forth in
Section 4.02 of the Credit Agreement have been satisfied other than the
requirement that the Confirmation Order has become a Final Order due to any one
or more appeals of the Confirmation Order (collectively, the “Appeals”), each of
the Administrative Agent and the Lenders hereby waives (a) the condition set
forth in Section 4.02(g)(i) of the Credit Agreement and (b) the condition that
the representation and warranty contained in Section 5.23 of the Credit
Agreement shall be true and correct on and as of the Account Release Date.

Section 5. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and each of the Lenders that (a) the representations
and warranties set forth in Article V of the Credit Agreement (other than the
Account Release Date Representations) and in each Loan Document shall be true
and correct in all material respects on and as of the date hereof with the same
effect as though made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (b) no Event of Default or Default shall have occurred and be
continuing.

 

4



--------------------------------------------------------------------------------

 

Section 6. Confirmation of Guarantee. Each Guarantor, by its execution of this
Amendment No. 2, hereby confirms and ratifies that all of its obligations as a
Guarantor shall continue in full force and effect for the benefit of the
Administrative Agent and the Lenders with respect to the Obligations under the
Loan Documents as amended by this Amendment No. 2.

Section 7. Conditions Precedent to Effectiveness. (i) The amendments set forth
in Sections 2 and 3 hereof shall become effective, upon the date upon which each
of the following conditions other than the condition set forth in clause (a)(ii)
of this Section 7 is satisfied and (ii) the waivers set forth in Section 4
hereof shall become effective as of the date hereof, upon the date upon which
each of the following conditions is satisfied:

(a) Amendment No. 2. This Amendment No. 2 shall have been duly executed and
delivered by the Borrower, Guarantors, the Administrative Agent, the Escrow
Agent and (i) in the case of the amendments set forth in Sections 2 and 3
hereof, the Super Majority Lenders and (ii) in the case of the waivers set forth
in Section 4 hereof, each Lender. In addition, each of the Guarantors shall have
executed and delivered its confirmation and consent provided for on the
signature pages hereto.

(b) Fees. (1) Each Lender which shall have delivered (by facsimile or otherwise)
an executed signature page to this Amendment No. 2 on or prior to 5:00 p.m. New
York City time on April 30, 2010 shall have received from the Borrower payment
in immediately available funds of an amendment fee equal to 0.05% of the
respective Commitments of such Lenders (the “Amendment Fee”); and

(2) the Agents, the Escrow Agent and the Arrangers shall have received from the
Borrower payment in immediately available funds all reasonable out-of-pocket
costs and expenses of the Agents and Arrangers, (including reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent) in connection
with this Amendment No. 2, the Credit Agreement, the Escrow Agreement and each
other Loan Document as required by Section 11.04 of the Credit Agreement.

(c) Accrued Interest. If the Account Release Date has not occurred by the date
that is 90 days from the Closing Date, the Borrower shall have deposited
$955,479.45 in immediately available funds into the Escrow Account in accordance
with Section 2.01 of the Credit Agreement and Section 1.4(b) of the Escrow
Agreement.

(d) Rights Offering. If the Account Release Date has not occurred by the date
that is 90 days from the Closing Date, the availability of the proceeds of the
Rights Offering (or otherwise from the Backstop Parties pursuant to the Rights
Agreement) to the Borrower, subject to the terms of the Rights Offering
Documents, shall be extended to a date no earlier than the date that is 100 days
from the Closing Date.

(e) Approval Order. The Bankruptcy Court shall have entered into an order
providing that the Borrower shall pay the Amendment Fee and any reasonable costs
and expenses required to be paid pursuant to clause (b) above.

 

5



--------------------------------------------------------------------------------

 

Section 8. Administrative Agent Notice to the Borrower of Additional Interest
Amount. Pursuant to Section 1.4(b) of the Escrow Agreement, the Administrative
Agent hereby notifies the Borrower that if the Account Release Date has not
occurred by the date that is 90 days from the Closing Date, the Borrower is
required to deposit an amount equal to $955,479.45 into the Escrow Account on
the date hereof, which amount is sufficient to pay the amount of interest that
could accrue on the Loans for the time period from the date that is the 91st day
after the Closing Date through and including the date set forth in clause (a) of
the definition of “Termination Date” as amended by this Amendment No. 2.

Section 9. Miscellaneous. Except as herein provided, the Credit Agreement and
the other Loan Documents shall remain unchanged and in full force and effect.
This Amendment No. 2 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement and any of the
parties hereto may execute this Amendment No. 2 by signing any such counterpart.
This Amendment No. 2 shall be governed by, and construed in accordance with, the
law of the State of New York.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS Amendment No. 2 to be
duly executed as of the date first above written.

 

BORROWER: SPANSION LLC, a Delaware limited liability company By:  

/s/ John H. Kispert

Name:  

John H. Kispert

Title:  

President and Chief Executive Officer

GUARANTORS:

SPANSION INC., a Delaware corporation By:  

/s/ John H. Kispert

Name:  

John H. Kispert

Title:  

President and Chief Executive Officer

SPANSION TECHNOLOGY LLC, a Delaware limited liability company By:  

/s/ John H. Kispert

Name:  

John H. Kispert

Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED: BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Ritam Bhalla

Name:  

Ritam Bhalla

Title:  

Vice President

BARCLAYS CAPITAL INC., as Escrow Agent By:  

/s/ Jeff Ogden

Name:  

Jeff Ogden

Title:  

Managing Director



--------------------------------------------------------------------------------

 

 

LENDERS:

SIGNATURE PAGES FOR THE

REQUIRED LENDERS ON FILE WITH

THE ADMINISTRATIVE AGENT